Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Koponen et al.( U.S. Patent No. 11,118,914) in view of Smith (US Patent No. 5,508,930). 
Claim 1 of the present application recites a method of matching a current position of a device to an electronic map indicative of a network of navigable elements, the electronic map comprising a plurality of segments representative of the navigable elements, the method comprising: obtaining positional data indicative of the movement of the device, the positional data comprising a plurality of position data samples indicative of the position of the device at different times; obtaining electronic map data in respect of at least a portion of the area covered by the electronic map; maintaining a pool of candidate paths with respect to the electronic map, each candidate path being a possible path in a first driving direction through the electronic map to which the current position of the device may be matched, each candidate path comprising one or more segments of the electronic map, wherein said maintaining further comprises, upon detecting that a U-turn maneuver has been performed by the device, creating an additional set of candidate paths for inclusion in the pool, wherein each candidate path is a possible path in a second, opposite driving direction through the electronic map to which the current position of the device may be matched, each candidate path comprising one or more segments of the electronic map; identifying a candidate path from the pool which provides the best match to the positional data, based on a plurality of said position data samples; using the identified candidate path in obtaining an estimated current position of the device with respect to a segment of the electronic map for output as the map matched current position; and generating data indicative of the map matched current position.
Claim 1 of patent 11118914 discloses a method of matching a current position of a device to an electronic map indicative of a network of navigable elements within a geographic area, the electronic map comprising a plurality of segments representative of the navigable elements, the method comprising: obtaining positional data indicative of the movement of the device, the positional data comprising a plurality of position data samples indicative of the position of the device at different times; obtaining electronic map data in respect of at least a portion of the area covered by the electronic map; and maintaining a pool of candidate paths with respect to the electronic map, each candidate path being a possible path through the electronic map to which the current position of the device may be matched, each candidate path comprising one or more segments of the electronic map, wherein said maintaining further comprises updating the pool of candidate paths by expanding one or more of the candidate paths to provide an expanded candidate path including at least a segment connected to the segment providing a head end of the original candidate path, wherein the method further comprises: identifying a candidate path from the pool which provides the best match to the positional data, based on a plurality of said position data samples; using the identified candidate path in obtaining an estimated current position of the device with respect to a segment of the electronic map for output as the map matched current position; and generating data indicative of the map matched current position. 
But fail to specifically disclose the detecting that a U-turn maneuver has been performed by the device,
In an analogous art, Smith disclose a vehicle navigation with new route replanning wherein it discloses detecting that a U-turn maneuver has been performed by a vehicle/device,(See claim 10 of Smith as the U-turn determination being selectively utilized for determining maneuvers to be excluded from the new route). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the navigation system of  Koponen et al. with that of Smith to include a U-turn maneuver to better relate to vehicle navigation route planning devices for providing guidance instructions to a user. Also, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661